• Harvey, J.
(dissenting): A general verdict for plaintiff cannot be supported under the special findings in this case. The findings show the culvert near which the collision occurred is sixteen feet, eight inches wide (No. 7), and the defendant’s right rear wheel, which was still on or had just passed the culvert, was twelve inches from the north side of the culvert (No. 8),, which was defendant’s right-hand side of the road, and the right front wheel in the north edge of the main traveled portion of the road (No. 9), which was *37wider than the culvert as testified to by Marion Stonecipher, driver of the car in which plaintiff was riding (p. 22 abs). These findings show conclusively that the defendant was as far to his right of the traveled way as it was possible' or safe for him to be. They further show that there was ten feet or more for plaintiff to pass him in safety on what would be plaintiff’s right-hand side of the road. Yet the jury found (No. 10) that plaintiff did not have space on the south side of defendant’s car to pass in safety. This, of course, is a physical impossibility if findings Nos. 7, 8 and 9 are correct. The evidence supports findings Nos. 7, 8 and 9. Defendant’s motion to set aside finding No. 10 should have been sustained, as there was no evidence to support it. It is clear from findings Nos. 7, 8 and 9 that the collision occurred by the driver of the car in which plaintiff was riding getting over to his left-hand side of the road and running into the defendant, who was on his right-hand side, and as far over as he could get. Such being true, there should be no recovery.